Citation Nr: 1443945	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  11-24 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and protein-losing nephropathy.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In August 2013, the Board remanded this claim to the RO via the Appeals Management Center (AMC) in Washington DC. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's hypertension did not have its onset during, and is not related to, his active service.  

2.  The Veteran's hypertension did not manifest within a year of his discharge from active service.

3.  The Veteran's hypertension is not caused or aggravated by his service-connected diabetes mellitus and protein-losing nephropathy.


CONCLUSION OF LAW

Hypertension was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Specifically, VA must notify a claimant and his representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  VA must also assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c) (2013).

Prior to initial adjudication, a letter dated in June 2009 satisfied the duty to notify provisions with regard to the Veteran's claim.  The Veteran's service treatment records (STRs), VA medical records, Social Security Administration (SSA), and indicated private medical records have been obtained.  Adequate examinations opinions regarding direct service connection as well as the causation and aggravation prongs of secondary service connection were provided in September 2009, June 2010, June 2011, and September 2013.  Read together, the examinations and opinions were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims file, and appropriate diagnostic tests.  The examiners also provided a rationale for the opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  The Veteran in this case does not assert that VA violated its duty to notify, that there are any additional records that VA should obtain on his behalf, or that the reports of VA examinations he underwent and opinions VA obtained, considered collectively, are inadequate to decide this claim.  In a March 2013 VA Form 646, the Veteran's representative rested this case and requested that the Board proceed based on the evidence of record.  

In August 2013, the Board remanded this case so that additional VA and private treatment records could be obtained and so an adequate medical opinion could be provided.  The RO obtained outstanding VA and private medical records and an adequate opinion was provided in December 2013, as discussed above.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II.  Analysis

The Veteran seeks a grant of service connection for hypertension on one of two bases: that the hypertension was caused by his service-connected diabetes mellitus or that it was aggravated by the diabetes mellitus and service-connected protein-losing nephropathy.  In his December 2009 Notice of Disagreement, the Veteran asserted that any opinion ruling out a relationship between the diabetes mellitus and hypertension on the basis that he has essentially normal renal function is faulty as VA knows he has protein-losing nephropathy.  In his August 2011 VA Form 9, the Veteran asserted that his service-connected diabetes and nephropathy, both severe, are exacerbating his hypertension by limiting the types of medications offered for his hypertension and resulting in different, more aggressive and less successful hypertension treatment.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Generally, to prevail on a claim for service connection as directly related to service, there must be competent evidence of: (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted for a disability on a secondary basis, as proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  With regard to hypertension, a disease considered chronic, service connection may also be granted on a presumptive basis if it manifested to a compensable degree of at least 10 percent within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).

The record in this case fails to satisfy all necessary elements of a service connection claim, whether on a direct, secondary or presumptive basis.  

VA and private treatment records and information from the SSA dated during the course of this appeal, reports of VA examinations conducted in December 2008, September 2009 and June 2010 and January 2009, June 2010, June 2011 and September 2013 addendum opinions confirm that the Veteran has hypertension, thereby satisfying the current disability element of a service connection claim  

The Veteran is not claiming entitlement to service connection on a direct or presumptive basis and has not submitted medical or lay evidence in support of either of these theories of service connection.  Indeed, service treatment records show that the Veteran had normal blood pressure readings in service, including 106/72, 126/54 and 102/72, and, in October 1967, October 1968 and September 1970, medical professionals noted normal clinical evaluations of the heart.  In addition, the same post-service records noted above establish that the Veteran's hypertension initially manifested decades after his discharge from service, in 2005 or 2006 (Veteran claims 2005 and private treatment records show very high blood pressure readings that year, but the first diagnosis in the private treatment records is dated in mid-2006).  Thereafter, the Veteran developed diabetes mellitus, type 2 (had high glucose readings in mid- to late 2006, but initial diagnosis was in 2007), and protein-losing nephropathy, conditions for which the Veteran is now service connected.    

The Veteran relates his hypertension to these service-connected disabilities, but no medical professional has confirmed such a relationship.  In June 2010, he underwent a VA examination where the examiner concluded that his "...hypertension is at least as likely as not related to his diabetes (as was previously opined by Dr. M[] on the September of 2009 compensation and pension examination), based on the presence of protein losing nephropathy."  Notably, the September 2009 examiner, Dr. M[], provided a negative opinion, explaining that "...it is less likely than not that [the Veteran's] HTN was caused by his Type II diabetes.  He now has significant protein losing nephropathy, with normal renal function.  This more likely than not is due to a combination of his HTN and diabetes."  In June 2011, the same physician assistant who conducted the June 2010 examination noted that the Veteran's chart had been returned to her with a "request to clarify" her opinion regarding the relationship between the Veteran's hypertension and his service-connected diabetes mellitus.  She stated that her opinion 

...was written in error on the exam report of 6/28/10.  As noted in the prior exams from 12/3/08 and 9/2/09, this [V]eteran's hypertension was diagnosed prior to his diabetes, and was therefore not caused by his diabetes.  He now has a protein-losing nephropathy, most likely due to a combination of longstanding hypertension and diabetes, as was opined by Dr. M[] on the 9/2/09 exam.

Therefore, the physician assistant who examined the Veteran in June 2010 did not intend to render a positive opinion.  

In January 2009 and June 2011, based on the Veteran's report of having developed diabetes mellitus in 2005, two years prior to his hypertension, and the absence of evidence of cardiovascular disease and diabetes-related nephropathy, a VA examiner found the two conditions unrelated.  

In September 2009, another VA examiner ruled out the same relationship on the basis that the Veteran had protein-losing nephropathy, but normal renal function.  He explained that the hypertension and diabetes caused the nephropathy.  In September 2013, the same VA examiner elaborated on his opinion, ruling out a relationship between the hypertension and the Veteran's service and service-connected disabilities.  He explained that, given the dates of the diagnoses, the hypertension and diabetes are two separate pathophysiologic entities.  He further explained that he did not believe the diabetes aggravated the hypertension because: (1) On examination in December 2008, the Veteran's urine was negative for protein and his microalbumin/creatinine ratio was normal at 40.3; (2) In September 2009, his microalbumin/creatinine ratio had risen to 312; (3) On urinalysis in June 2010, he was negative for proteinuria; and (4) At all times, his renal function remained normal.  

In response to the Veteran's theory that his service-connected disabilities exacerbate his hypertension by limiting the types of medications offered for his hypertension and resulting in different, more aggressive and less successful hypertension treatment, he questioned the theory's logic.  He explained that "there should be no adverse effect on treating hypertension with the appropriate medications that he is taking, by the appropriate medications that he is taking for diabetes." 

The Veteran did not submit a medical opinion refuting those of the VA examiners. His lay assertions thus represent the only evidence of record linking his hypertension to his service-connected diabetes and/or protein-losing nephropathy.  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, the etiology of his hypertension, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  Hypertension has many potential causes.  As a result, the Veteran is not competent to render an etiology opinion regarding hypertension, and the persuasive value of his lay assertions is low because the overall factual picture is complex.  Further, his assertions have been addressed by a competent medical professional and found to be not supportable.  His lay assertions are less probative than the medical evidence discussed above.  

Inasmuch as the Veteran's hypertension did not have its onset during, and is not related to, his active service, did not manifest within a year of his discharge from active service, and is not caused or aggravated by his service-connected diabetes mellitus and protein-losing nephropathy, the Board concludes that hypertension was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to or the result of, or aggravated by, a service-connected disability.  

A claimant is responsible for presenting evidence in support of his claim for benefits under laws administered by VA. VA is responsible for considering all such evidence, lay and medical.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). With regard to this particular claim, the evidence is not in relative equipoise.  The benefit-of-the-doubt rule is thus not applicable. 


ORDER

Service connection for hypertension, to include as secondary to service-connected diabetes mellitus and protein-losing nephropathy, is denied.


____________________________________________
D. Martz Ames
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


